          Case 1:19-cv-10307-JMF Document 15 Filed 02/20/20 Page 1 of 4

                                                                      NISAR LAW GROUP, P.C.
                                                                      Employment Attorneys
                                                                      570 Lexington Avenue, 16th floor
                                                                      New York, NY 10022

                                                           Casey Wolnowski, Senior Managing Counsel
                                                                   Email: cwolnowski@nisarlaw.com
                                                                               Direct: (646) 449-7210
                                                                                 Fax: (877) 720-0514

                                                      February 20, 2020
Via ECF
Hon. Jesse M. Furman, U.S.D.J.
U.S. District Court (S.D.N.Y.)
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007


       Re:     Villanueva v. FFO Group, LLC, et al.
               Case No.: 19-cv-10307 (JMF)

Your Honor:
        This letter is being filed on behalf of all parties with respect to the above-captioned
matter in accordance with the Court’s order entered November 8, 2019, which directed the
parties to provide the Court with certain information prior to the initial conference scheduled for
February 27, 2020. (ECF #5.)
(1)    A brief statement of the nature of the action and the principal defenses thereto:
       Plaintiff’s portion:
        Plaintiff brings this action under 42 U.S.C. § 1981 and the New York City Human Rights
Law (“NYCHRL”), alleging that he suffered discrimination (unlawful hostile work environment)
on the basis of his race (Asian) as well as his association with a black person. He also alleges that
he suffered a constructive discharge, and thereafter retaliation for complaining of said
discrimination. Plaintiff also complains pursuant to the Fair Labor Standards Act (“FLSA”) and
the New York State Labor Law (“NYLL”) for Defendants’ alleged failure and refusal to pay him
earned wages and for reimbursement of out-of-pocket business expenses.

       Defendants’ portion:
        Defendants dispute all of the claims asserted by Plaintiff, which fails to state a claim
upon which relief can be granted, and are unsupported by the facts alleged. Among other
grounds, Plaintiff fail to sufficiently allege conduct pervasive or severe enough to constitute
hostile work environment, nor does Plaintiff have standing to sue based on the isolated
comments allegedly directed to a third-party. Defendants anticipate filing a motion to dismiss on
these grounds.
         Case 1:19-cv-10307-JMF Document 15 Filed 02/20/20 Page 2 of 4
Hon. Jesse M. Furman
Page 2 of 4

(2)    A brief explanation of why jurisdiction and venue lie in this Court:

       Plaintiff’s portion:

       Jurisdiction of this Court is proper under 28 U.S.C. §§ 1331 and 1343, as well as 29
U.S.C. § 216 (b).

       Defendants’ portion:

       Defendants do not dispute jurisdiction or venue at this time.

(3)    A statement of all existing deadlines, due dates, and/or cut-off dates:

       Plaintiff’s portion:
       The only deadline which presently exists is for Defendants to file an answer or otherwise
respond to the filed amended complaint no later than March 3, 2020.
       Defendants’ portion:
        As stated above, the only deadline which presently exists is for Defendants to file an
answer or otherwise respond to the filed amended complaint no later than March 3, 2020. With
Plaintiffs’ consent, Defendants request an extension of time to answer the Complaint to March
26, 2020 to accommodate the parties’ ongoing effort to resolve the matter without judicial
intervention.
(4)    A brief description of any outstanding motions.
       Plaintiff’s portion:
       Presently, there are no outstanding motions.
       Defendants’ portion:
       Presently, there are no outstanding motions. Defendants anticipate filing a motion to
       dismiss under Federal Rule of Civil Procedure 12.
(5)    A brief description of any discovery that has already taken place, including discovery
       pursuant to the Initial Discovery Protocols, and of any discovery that is necessary for the
       parties to engage in meaningful settlement negotiations.
       Plaintiff’s portion:
        The parties exchanged documents relevant to the claims and defenses including
electronic correspondence (text messages, emails).
       Defendants’ portion:
        The parties have exchanged some documents related to the claims and defenses, which
have helped the parties to engage in meaningful negotiations. Defendant believes that additional
documents regarding any diary or journal entries maintained by plaintiff concerning the factual
allegations, his current resume, documents concerning claims for unemployment benefits,
          Case 1:19-cv-10307-JMF Document 15 Filed 02/20/20 Page 3 of 4
Hon. Jesse M. Furman
Page 3 of 4

documents concerning communications with potential employers, job search efforts, and offers
of employment, and any other documents upon which plaintiff relies to support his claims would
be helpful too.
(6)    A list of all prior settlement discussions, including the date, the parties involved, and the
       approximate duration of such discussions, if any.
       Plaintiff’s portion:
       The parties have been engaging in meaningful settlement discussions since November
2019. Counsel have spoken on the telephone on the following dates regarding settlement:
November 21, 2019, December 2, 2019, December 5, 2019, December 27, 2019, January 5,
2020, January 10, 2020, January 29, 2020, January 31, 2020, February 5, 2020, February 7,
2020, February 12, 2020, February 18, 2020, and February 19, 2020. These conversations
typically last approximately 15 minutes.
       Defendants’ portion:
       Defendants agree to the dates set forth above by Plaintiff, and believe that the
approximate duration of discussions have been about 15 minutes each.
(7)    A statement confirming that the parties have discussed the use of alternate dispute
       resolution mechanisms and indicating whether the parties believe that (a) a settlement
       conference before a Magistrate Judge; (b) participation in the District’s Mediation
       Program; and/or (c) retention of a privately retained mediator would be appropriate and,
       if so, when in the case (e.g., within the next sixty days; after the deposition of plaintiff is
       completed; after the close of fact discovery; etc.) the use of such a mechanism would be
       appropriate.

       Plaintiff’s portion:
       The parties have discussed the use of alternate dispute resolution mechanisms. Plaintiff’s
counsel believes the use of settlement conference before a Magistrate Judge or to participate in
the District’s Mediation Program could be useful in reaching resolution.
       Defendants’ portion:
       Defendant’s counsel is amenable to Plaintiff’s proposal and believes a settlement
conference before a Magistrate Judge or the District Mediation Program in the next 60 days may
be useful to reaching a resolution.
(8)    Any other information that the parties believe may assist the Court in advancing the case
       to settlement or trial, including, but not limited to, a description of any dispositive issue
       or novel issue raised by the case.

       Plaintiff’s portion:
       None.
       Defendants’ portion:
       As noted above, Defendants believe that there are at least two novel and dispositive
          Case 1:19-cv-10307-JMF Document 15 Filed 02/20/20 Page 4 of 4
Hon. Jesse M. Furman
Page 4 of 4

issues raised here:
        First, Plaintiff has failed to sufficiently allege conduct pervasive or severe enough to
sustain his claims for hostile work environment and discrimination, given that the Plaintiff’s
claims arise out of three isolated incidents in March, June, and July 2019, none of which are
connected, severe, or specifically directed to Plaintiff.
       Second, Plaintiff has failed to allege how he has prudential standing to sue based on
conduct allegedly directed to his girlfriend, who suffered no adverse employment action, and
especially when Plaintiff is not a member of that third-party’s protected class.
                                                      Respectfully submitted,


                                              NISAR LAW GROUP, P.C.



                                              By:     _________________________
                                                       Casimir Wolnowski, Esq.
                                                      Attorneys for Plaintiff
                                                      570 Lexington Ave., 16th Floor
                                                      New York, NY 10022
                                                      Ph: (646) 449-7210
                                                      Fax: (877) 720-0514
                                                      Email: cwolnowski@nisarlaw.com

                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN, LLP

                                              By:     /s/ Alexander P. Wentworth-Ping
                                                      Alexander P. Wentworth-Ping
                                                      Attorneys for Defendants
                                                      51 Madison Avenue, 22nd Floor
                                                      New York, NY 10010
                                                      Direct Tel: (212) 849-7584
                                                      Direct Fax: (212) 849-7100
                                                      Email:
                                                      alexwentworthping@quinnemanuel.com
